Daniels, J.
The facts alleged in the complaint in this action are sufficient to entitle the plaintiff to a judgment of separation from the defendant under the provisions of the statute of this State, and although they are denied by him, it is entirely clear that a substantial controversy exists between the parties which may result in the recovery of the relief demanded by her.
Where that is the case and the wife appears to be in destitute circumstances, an allowance is usually made to her out of her husband’s means sufficient to enable her to carry on the litigation, and where that is justified by his circumstances, also to maintain herself respectably in .the meantime.
The complaint in this cause contains the statement that the defendant is a person of ample means. And he has not .denied that averment, but simply states in that connection that he relies *576for subsistence on the successful prosecution of his business. This statement may be entirely true and he at the same time be a person of ample means, as the plaintiff has alleged him to be.
■ On the hearing he was shown to own $18,000 stock in the Commercial Warehouse Company, and to have received $5,000 from the plaintiff’s father.
Whether he owned other property or not did not appear, beyond the allegations of the pleadings. From them it is most probable ' that he did, and that supposition is confirmed by the style in which he lived with his wife and children before his separation from her, and from the circumstance that though present with his counsel during a part of the hearing before the referee, he made no denial of the propriety of her claim, amounting to $35 or $40 per week for the support of herself and their child. If he was not able to supply her with that weekly amount he should have been sworn, as he had the right to be, and shown that to be the state of his circumstances. His omission to do that was in the nature of a concession of his ability to pay what she demanded. ’
It is true that there was no proof as to the amount which would be required on the part of the plaintiff to carry on the prosecution of her action. But the inquiry as to the fact was referred to a member of the legal profession whose experience and knowledge could be trusted with the decision of that question, even though no evidence beyond the papers in the case should be given to guide the proper exercise of his judgment.
The allowances in both respects are certainly more liberal and ample than ordinary circumstances would justify, but this court cannot hold that injustice was done to the defendant in making .them, as long as the referee had sufficient before him to warrant him in believing the allegation in the complaint that his means were ample and he refrained from giving any explanation concerning their extent himself.
The security required for the payment of the sums awarded to the plaintiff was sanctioned by the statute. 2 R. S. -148, § 60. And the order appealed from should be affirmed, with $10 costs, besides disbursements.

Order affirmed.